DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 14/150,441, filed 8 January 2014, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Instant application 16/521,372 uses the term “nozzle” in original Claims 7-9 not provided for in any of the prior non-provisional or provisional applications. However, each of the non-provisional applications and provisional application 61/833,084 use the term “jet” to describe the fluid exit points from the rotating bit. There is nothing on the record to show that “jet” and “nozzle” are one and the same, even though they may overlap in scope. The Examiner encourages Applicant to use the term “jet” in Claims 7-9 in order for these claims to have the same priority date as Claims 1-6 in the instant application. Currently, Claims 7-9 are given an effective filing date of 24 July 2019.
Claim Objection
Claims 1 and 6 objected to because of the following informalities:  
With regard to Claim 1, on lines 5 and 7, the claim recites “a rotatable bit” and “the rotatable bit”, respectively. On line 8, the claim recites “the bit”. For claim consistency, please use “the rotatable bit” on line 8.  
With regard to Claim 6, line 2, please replace “to second end” with “to the second end”.
With regard to Claim 6, line 2, the claim recites “the hollow body” but recites “the body” in all other instances of Claims 1 and 6. For claim consistency, please use “the body” on line 2 of Claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buckner (US 2010/0196129) in view of Scott (US 2005/0242003).

    PNG
    media_image1.png
    450
    494
    media_image1.png
    Greyscale

With regard to Claim 1, Buckner discloses a compact mobile vacuum boring, and excavation method comprising a device which will create a vacuum condition within a vacuum container and having a vacuum conduit to air convey a liquid and or solid particles into the vacuum container (Abstract). Buckner discloses a soft excavation unit comprising a vacuum system (Figure 1, [0098], soft excavation unit shown in Figure 1, vacuum system including vacuum container 12, vacuum producing means 11, vacuum conduit 17).
Buckner discloses a hollow, elongate body with an open end and a second end in communication with the vacuum system (Figure 1, [0098], vacuum conduit 17 has an open end in communication with the ground 35 and liquid and a second end in communication with the vacuum container 12 and vacuum producing means 11). Buckner discloses a supply of fluid (Figure 1, [0098], liquid 2 stored in container 8 is pumped by pump 7 into conduit 5 to a spray nozzle 26). Buckner discloses a first fluid pathway connected to the supply of fluid (Figure 1, [0098], conduit 5). Buckner discloses a second fluid pathway interconnecting the open end of the body and the second end of the body (Figure 1, [0098], vacuum conduit 17).
Buckner discloses that the vacuum conduit 17 carries soil and ground to the vacuum container 17, and that the soil and ground fall onto a screen 21 which is vibrated by a vibrator (Figure 1, [0098]). Buckner discloses in a separate embodiment that a jet 26 may be used to break up any surface solids, as in the embodiment of Figure 1, but also that a grinder pump may be added to grind up solids so that they would be small enough to pump out or to vacuum up ([0063]).


    PNG
    media_image2.png
    338
    429
    media_image2.png
    Greyscale

Scott discloses a vibratory separator and methods for using it (Abstract). Scott discloses a hollow drill pipe 14 with a rotary bit 12 connected to a supply of fluid 52 for supplying a stream of drilling mud through jets 24 in the drill bit 12 (Figure 2A, [0066], [0069]). Scott discloses that the drilling mud carries the cuttings and particles upward through a well annulus 28 to the wellhead 20, through outlet 31 and conduit 30 to a shaker system which includes a shale shaker 32 ([0066]). The shale shaker comprises vibrating screen ([0067]).
Scott discloses the use of a drill bit in the context of forming a wellbore 18 ([0066]); however, one of ordinary skill in the art would expect that a drill bit would generate cuttings or particles ([0066]) small enough to be vacuumed up, similar to the grinder pump of Buckner. Therefore, one of ordinary skill in the art would be motivated 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the apparatus of Buckner to comprise a rotatable bit wholly contained within the body and situated adjacent the open end, the supply of fluid in communication with the rotatable bit, in which the first fluid pathway interconnects the supply of fluid and the bit, as taught by Scott and Buckner, in order to grind up any solids so that they would be small enough to vacuum up.
With regard to Claims 5 and 6, modified Buckner is silent to further comprising a shaft disposed within the body and connected to the rotatable bit (Claim 5), further comprising a return channel connected to the second end of the hollow body in which the second fluid pathway interconnects the second end of the body and the return channel (Claim 6).
As above, Scott discloses a hollow drill pipe 14 with a rotary bit 12 connected to a supply of fluid 52 for supplying a stream of drilling mud through jets 24 in the drill bit 12 (Figure 2A, [0066], [0069]). Scott discloses that the drilling mud carries the cuttings and particles upward through a well annulus 28 to the wellhead 20, through outlet 31 and conduit 30 to a shaker system which includes a shale shaker 32 ([0066]).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the apparatus of Buckner to further comprise a shaft disposed within the body and connected to the rotatable bit (Claim 5), further comprising a return channel connected to the second end of the hollow body in which the second fluid pathway interconnects the second end of the body and the return channel (Claim 6), as taught by Scott and Buckner, in order to break and grind up any solids so that they would be small enough to vacuum up, and in order to vacuum up the solids and liquids generated by the drill bit and jets.
With regard to Claims 7, 8, and 9, modified Buckner is silent to the bit comprising at least one nozzle disposed on the rotating bit (Claim 7), in which the nozzle defines the end of the first fluid pathway (Claim 8), in which the nozzle is Claim 9).
As above, Scott discloses a hollow drill pipe 14 with a rotary bit 12 connected to a supply of fluid 52 for supplying a stream of drilling mud through jets 24 in the drill bit 12 (Figure 2A, [0066], [0069]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the bit of modified Buckner to comprise at least one nozzle disposed on the rotating bit (Claim 7), in which the nozzle defines the end of the first fluid pathway (Claim 8), in which the nozzle is configured to direct fluid from the first fluid pathway out of the open end of the body (Claim 9), as taught by Scott, for supplying a stream of drilling mud through jets in the drill bit.












Allowable Subject Matter
Claims 2-4 are allowed. The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image3.png
    452
    547
    media_image3.png
    Greyscale

With regard to Claim 2, Heilhecker (US 3,766,997) discloses a system for treating a drilling fluid being circulated in a well and containing a fine sized particulate weighting material and drilled solids (Abstract). Heilhecker discloses a chamber comprising an inlet port, in which a second fluid pathway terminates at the inlet port (Figure 2, C6/L66-C7/L49, chamber associated with tank 13 in which line 14 (second fluid pathway) terminates at inlet port). Heilhecker discloses a screen assembly situated outside the chamber, positioned to receive material that exits the chamber (Figure 2, C6/L66-C7/L49, second vibrating screen 12 is positioned to receive material that exits 
With regard to Claim 3, Heilhecker discloses at least one desilter cone disposed between the mechanical flow regulator and the screen assembly (Figure 2, C7/L8-29, hydrocyclones 11, referred to as desilters, which are situated between pump 36 and vibrating screen 12).
With regard to Claim 4, it would be obvious for the vibrating screen 12 (screen assembly) of Heilhecker to comprise two screens, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). See also Carr (US 2008/0078699, [0057]).
However, Heilhecker is directed to drilling fluid being circulated in a borehole, for the drilling of oil wells, gas wells, and similar boreholes (C1/L8-18). Vacuum systems for soft utility excavations with a hollow, elongate body with an open end and a second end in communication with the vacuum system as disclosed in Buckner (US 2010/0196129, IDS) or Gilman (US 6,470,605, IDS) would be useless at the depths required for oil wells, gas wells, and similar boreholes, and it would not be obvious to one of ordinary skill in the art to combine Heilhecker with Buckner or Gilman to meet the recited “the soft excavation unit of claim 1” of Claim 2.
Furthermore, it would not be obvious to modify Buckner (US 2010/0196129) to comprise “a screen assembly situated outside the chamber, positioned to receive material that exits the chamber, and a mechanical flow regulator disposed between the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777